 In the Matter Of GENERAL LEATHER PRODUCTS, INC.andSUITCASE,BAG & PORTFOLIO MAKERS UNIONCase No. R-315AMENDMENT TO DIRECTION OF ELECTIONMarch 17, 1938On February 23, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision, and Direction of Election 1 inthe above-entitled proceeding.The Direction provided that "anelection by secret ballot shall be conducted within fifteen (15) daysfrom the date of this Direction" among employees- of General LeatherProducts, Inc., "who were on the Company's pay roll during the payroll period immediately preceding the date of this Direction."On March 9,1938,Suitcase, Bag & Portfolio Makers Union no-tified theRegionalDirector that it was protesting the holding ofsuch election, and on March 11, 1938, it filed with the Board ex-ceptions and amended exceptions to the Decision, of the Board, inwhich it objected to the pay-roll date selected by the Board for de-termining eligibility of employees to vote. In order to fully con-sider and determine the matters set forth in the exceptions filed bythe Union, we shall postpone the election.The Direction of Election is hereby amended by striking there-from the words "within fifteen (15) days from the date of thisDirection " and substituting therefor the words "at such time asthe Board may in the future direct."MR. EDWIN S. SMITH took no part in the consideration of theabove Amendment to Direction of Election.15 N LR. B. 573.29